                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:18-CV-00048-BO


ATLANTIC COAST PIPELINE, INC.,                )
          Plaintiff,                          )
                                              )
v.                                            )                       ORDER
                                              )
10.81 ACRES, MORE OR LESS, IN                 )
CUMBERLAND COUNTY, NORTH                      )
CAROLINA, et al.,                             )
            Defendants.



       This cause comes before the Court following the filing of a status report by plaintiff. [DE

48]. Plaintiff requests that this matter be held in abeyance in the near term and that it be ordered

to provide an update to the Court not later than December 1, 2021 on the status of the issuance of

FERC's final supplemental Environmental Impact Statement. Plaintiff further requests that it be

permitted to update the Court every sixty days thereafter on the status of FERC's issuance of an

order amending plaintiffs Certificate of Public Necessity and Convenience to allow plaintiff to

engage irr restoration and reclamation work related to the cancellation of the pipeline project.

Plaintiff further requests that it be permitted to notify the Court within ten days ofFERC's issuance

of its order and to update the Court regarding how plaintiff believes this case should proceed to

disposition.

       For good cause shown, and without opposition, plaintiffs request is ALLOWED. This

matter is hereby STAYED. Plaintiff is directed to file a status report not later than December 1,

2021, and to provide additional status updates as needed every sixty (60) days thereafter. Plaintiff

shall further notify the Court within ten (10) days of FERC' s entry of an order amending plaintiffs




          Case 5:18-cv-00048-BO Document 50 Filed 08/26/21 Page 1 of 2
Certificate of Public Necessity and Convenience and provide an update as to how plaintiff believes

this case should proceed to disposition.




SO ORDERED, this     -"2-      day of August, 2021.




                                             UNITED STATES DISTRICT JUDGE




                                                2
         Case 5:18-cv-00048-BO Document 50 Filed 08/26/21 Page 2 of 2
